Dear Ms. Jasmin:
Your opinion request to the Attorney General has been referred to me for response.
Your question is as follows:
            May you, as an elected Justice of the Peace, simultaneously hold the position of Head Director of the Housing Projects Facilities with the Department of Housing and Urban Development of the United States.
Your question concerns Louisiana's Dual Office Holding Law, LSA-R.S. 42:61 et seq.  The section applicable to your question is LSA-R.S. 42:63 A. which reads in pertinent part as follows:
            "No person holding an elective or appointive office or employment in any of the branches of state government or of a political subdivision thereof shall at the same time hold another elective or appointive office or employment in the government of a foreign country, in the government of the United States, or in the government of another state."
A Justice of the Peace holds a local elective office.
It is therefore clear that an elected Justice of the Peace may not simultaneously hold elective or appointive office, or employment in the government of the United States.  The position you inquire about is an appointive office or employment with the United States and is therefore prohibited.
Trusting the above answers your question, we remain
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
BY: JAMES M. ROSS Assistant Attorney General RPI/JMR:cdw WP51:94-324